




Exhibit 10.12
MAA NON-QUALIFIED EXECUTIVE
DEFERRED COMPENSATION RETIREMENT PLAN
Amended and Restated Effective January 1, 2016
Whereas, it has been deemed advisable to clarify and make certain other Plan
(defined below) changes to carry out the intent and purposes of the prior
original Plan; and
Whereas, the prior original Plan, and subsequently amended and restated Plan,
allow for the amendment of the Plan when signed by the Employer (defined below)
and consented to by the Board (defined below);
Now therefore, the Plan is hereby amended in its entirety by the adoption of
this restated Plan effective January 1, 2016.
ARTICLE I - PURPOSE OF PLAN
Mid-America Apartment Communities, Inc. and Mid-America Apartments, L.P.
(hereafter referred to as the “Employer”) have determined that a supplemental
non-qualified deferred compensation plan (hereafter referred to as the “Plan”)
should be made available for certain selected executive employees. The purpose
of this Plan is to provide the select group of management or highly compensated
employees supplemental retirement income benefits through deferrals of
Compensation and Bonus (defined below) and Employer Matching Contributions. This
Plan constitutes an unfunded, unsecured promise by the Employer to pay money in
the future, and it is intended to be a Plan of the type described in section
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”). The Plan is not intended to meet the qualification
requirements of section 401(a) of the Internal Revenue Code (the “Code”), but it
is intended to meet the requirements of section 409A of the Code, and it shall
be operated and interpreted consistent with that intent.
ARTICLE II - DEFINITIONS
For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
1.Affiliate
“Affiliate” means a corporation, trade or business that together with the
Employer, is treated as a single employer under section 414(b) or (c) of the
Code.
2.Account
“Account” means the bookkeeping accounts maintained by the Employer in
accordance with Article V to track Elective Deferred Compensation and credits of
Employer Matching Contributions pursuant to this Plan and Investment Credit
thereon. A Participant’s Account shall be utilized solely as a device for the
determination and measurement of the amounts to be paid to the Participant
pursuant to the Plan. A Participant’s Account shall not constitute or be treated
as a trust fund of any kind.
3.Beneficiary
“Beneficiary” means the person, persons or entity entitled under Article VII to
receive any Plan benefits payable after a Participant’s death.




--------------------------------------------------------------------------------




4.Board
“Board” means the Board of Directors of the Employer.
5.Bonus
“Bonus” means the cash performance bonus payable to the Participant by the
Employer.
6.Change in Control Event
A “Change in Control Event” shall mean a change in the ownership of the
Employer, a change in the effective control of Employer or a change in the
ownership of a substantial portion of the assets of the Employer, within the
meaning of Section 409A of the Code and the regulations promulgated thereunder.
7.Code
“Code” means the Internal Revenue Code of 1986, as amended.
8.Compensation
“Compensation” means total cash compensation, other than Bonus, payable by the
Employer to a Participant, and before reduction for amounts deferred under this
Plan or any pre-tax salary reduction under Sections 125, 132 and 401(k) of the
Code. Compensation does not include retention bonus, severance, expense
reimbursements, any form of non-cash compensation or benefits, and any amount
that has been previously deferred under the Plan or any other arrangement
subject to Section 409A of the Code.
9.Deferral Election
“Deferral Election” means one or more of the elections made by a Participant
pursuant to Article III and for which a Participation Agreement has been
submitted by the Participant to the Employer.
10.Disabled
A Participant is “Disabled” if he is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Plan
Administrator shall determine whether a Participant is Disabled in accordance
with Section 409A of the Code.
11.Elective Deferred Compensation
“Elective Deferred Compensation” means the amount of Compensation and Bonus that
a Participant elects to defer pursuant to a Deferral Election.
12.Employer Matching Contributions
“Employer Matching Contributions” means the amount credited to a Participant’s
Account pursuant to Section 4.1.
13.Excess Compensation
“Excess Compensation” for any Plan Year means compensation payable to a
Participant that is in excess of the limitation imposed by Section 401(a)(17) of
the Code. Compensation for this purpose means compensation that if deferred
would have entitled the Participant to a matching




--------------------------------------------------------------------------------




contribution under the 401(k) Plan but for the limitation imposed by Section
401(a)(17) of the Code.
14.In-Service Distribution Election
“In-Service Distribution Election” means an election made by a Participant in
his Participation Agreement to receive his Elective Deferred Compensation for
any Plan Year in a lump sum payable in January of the year specified in the
Participation Agreement or in substantially equal annual installments of the
sub-account amortized over a period not to exceed ten years beginning in January
of the year specified in the Participation Agreement, provided that the
specified year shall be no earlier than the fourth Plan Year that begins after
the year in which the Participant made such election. By way of illustration, if
a Participant makes an In-Service Distribution Election in 2016 with respect to
his Compensation and Bonus payable for his 2017 service, the earliest year in
which the in-service distribution can occur is 2020.
15.Investment Credit
“Investment Credit” means the hypothetical appreciation or depreciation in the
net asset value, and the reinvestment of cash distributions, of the investment
index or indices selected by the Participant in accordance with Section 5.4.
16.Newly Eligible Participant
“Newly Eligible Participant” shall be an eligible employee who is not previously
eligible to make any deferral elections under any nonqualified deferred
compensation plan that would be aggregated with this Plan under Section 409A of
the Code and the regulations promulgated thereunder.
17.Normal Retirement Age
“Normal Retirement Age” means the date on which the Participant attains age 65.
18.Participant
“Participant” means any individual who is participating or has participated in
this Plan as provided in Article III.
19.Participation Agreement
“Participation Agreement” means the agreement submitted by a Participant to the
Employer in which he made a Deferral Election and selected the time and form of
distribution. There may be a separate Participation Agreement for each Deferral
Election; however, the election of a participant shall continue in effect for
subsequent years until modified by the Participant as permitted.
20.Plan Administrator
“Plan Administrator” means the Employer or its delegate.
21.Plan Year
“Plan Year” means a calendar year.
22.Separation from Service or Separates from Service
“Separation from Service” or “Separates from Service” occurs when the Employer
and the Participant reasonably anticipate that no further services would be
performed by the Participant for the Employer after a certain date or that the
level of bona fide services the Participant would perform for the Employer after
such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona




--------------------------------------------------------------------------------




fide services performed by the Participant for the Employer over the immediately
preceding 36-month period (or period of employment, if less than 36 months).
Whether a Separation from Service has occurred shall be determined by the Plan
Administrator in accordance with Section 409A of the Code and the regulations
promulgated thereunder.
23.Unforeseeable Emergency
“Unforeseeable Emergency” means severe financial hardship to the Participant
resulting from an illness or accident of the Participant or his spouse or
dependent (as defined in Section 152(a) of the Code, without regard to Sections
152(b)(1), (b)(2) and (d)(1)(B) thereof) or a Beneficiary; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to home not otherwise covered by insurance); or other similar
extraordinary and unforeseen circumstances arising as a result of events beyond
the control of the Participant. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, as determined
by the Plan Administrator in accordance with Section 409A of the Code and the
regulations promulgated thereunder. The amounts distributed with respect to an
emergency will not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution. In any case, payment may not be made to the extent that such
emergency is or may be relieved:
(a)Through reimbursement or compensation by insurance or otherwise;
(b)By liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or
(c)By cessation of deferrals under the Plan.
24.Year of Service
“Year of Service” means each 12 consecutive month period in which the
Participant remains employed by the Employer, including service with a
predecessor entity acquired by the Employer.
25.401(k) Plan
“401(k) Plan” means the Mid-America Apartment Communities, Inc. 401(k) Plan as
amended from time to time.
ARTICLE III - PARTICIPATION AND DEFERRAL ELECTIONS
1.Eligibility and Participation
(a)Eligibility. Participants are limited to a select group of management
employees designated as eligible from time to time by the Board or its delegate.
(b)Participation. An individual designated as eligible to participate in the
Plan may do so each Plan Year by submitting a Participation Agreement to the
Employer prior to the beginning of the Plan Year in accordance to the rules set
forth in Section 3.2.
2.Form of Deferral; Minimum Deferral
A Participant may elect in the Participation Agreement any of the following
Deferral Election:
(a)Compensation Deferral Election. A Participant may elect to defer up to 50
percent of his Compensation. The amount to be deferred shall be stated as a
percentage of Compensation. The Deferral Election for Compensation shall be
delivered to the Employer prior to the beginning of the Plan Year and shall
apply to Compensation payable for services to be performed in succeeding Plan
Years until the election is modified by the Participant as permitted.
(b)Bonus Deferral Election. A Participant may elect to defer up to 90 percent of
his Bonus; provided he continuously performs services for the Employer beginning
on the start of the Bonus performance period and continuing until the date of
his Deferral Election. The amount to be deferred shall be stated as a percentage
of Bonus or dollar amount. The Deferral Election for




--------------------------------------------------------------------------------




Bonus shall be delivered to the Employer no later than six months before the end
of the performance period to which the Bonus would relate and before the amount
of the Bonus is readily ascertainable.
3.Deferral Election by a Newly Eligible Participant
The initial Deferral Election of a Newly Eligible Participant shall be made by
the Participant delivered to the Employer not later than 30 days after the Newly
Eligible Participant is advised by the Employer that he is eligible to
participate in the Plan; provided that such Deferral Election shall apply only
to Compensation paid for services to be performed subsequent to the election. A
Newly Eligible Participant who makes his initial Deferral Election pursuant to
this Section 3.3 may not elect to defer his Bonus for his initial year as a
Participant.
4.Elections on Time and Form of Distribution
Each Deferral Election made with respect to Compensation and Bonus payable for
services in 2016 or beyond shall also specify the form of distribution for the
Elective Deferred Compensation and Employer Matching Contributions and
Investment Credit thereon credited to the Participant’s Account for each Plan
Year, and if an In-Service Distribution Election is made by the Participant, the
year of payout of such in-service distribution.
5.Modification of Deferral Election
A Deferral Election for any Plan Year shall be irrevocable with respect to
Compensation and Bonus payable for such Plan Year except that the Plan
Administrator may permit a Participant to reduce the amount to be deferred, or
waive the remainder of the Deferral Election, upon a finding that the
Participant has suffered an Unforeseeable Emergency. If a Participant ceases to
receive Compensation during a Plan Year due to a Participant becoming Disabled,
the Deferral Election shall cease at that time.
ARTICLE IV - EMPLOYER MATCHING CONTRIBUTIONs
1.Employer Matching Contributions
In addition to the amounts deferred by the Participants for each Plan Year, the
Employer, at its discretion, may make matching contributions in accordance with
the matching contribution formula in the 401(k) Plan but only with respect to
Elective Deferred Compensation from the Participant’s Excess Compensation during
the Plan Year. The Employer Matching Contribution shall be credited as of the
last day of each Plan Year to the Participant’s matching contribution
sub-account but only if the Participant is employed on the last day of the Plan
Year.
2.Vesting
A Participant shall be fully vested in his Account attributable to his Elective
Deferred Compensation, and all Investment Credits attributable thereto. A
Participant shall become fully vested in the portion of his Account attributable
to Employer Matching Contributions made prior to January 1, 2016 and Investment
Credits attributable thereto, in accordance with the following:
a.
At Normal Retirement Age;

b.
At death of the Participant;

c.
At the date the Participant becomes Disabled;

d.
Change in Control Event;

e.
Based on the number of his Years of Service, in accordance with the following
vesting schedule:







--------------------------------------------------------------------------------




Number of Years of Service            Vested Percentage


Less than
1    0%

1
20%

2
40%

3
60%

4
80%

5
100%



Each Participant shall be fully vested in the portion of his Account
attributable to Employer Matching Contributions made on or after January 1, 2016
and Investment Credits attributable thereto.
ARTICLE V - ACCOUNTs
1.Accounts
For recordkeeping purposes only, Accounts shall be maintained for each
Participant. In the case of a Participant who participated in the Plan prior to
2016, there shall be both a Pre-2016 Account and a Post-2015 Account. “Pre-2016
Account” means the amount standing to the credit of a Participant’s bookkeeping
account as of December 31, 2015 and Investment Credit thereon. “Post-2015
Account” means the amount credited to a Participant’s bookkeeping account after
December 31, 2015. The Employer shall maintain multiple sub-accounts within the
Pre-2016 Account and the Post-2015 Account, if necessary, to reflect different
years in which Compensation is deferred, different distribution elections and
vesting status. For each Participant who has made an In-Service Distribution
Election, the Employer shall also maintain an In-Service sub-account for each
In-Service Distribution Election made by the Participant.
2.Investment Credit
Participant’s Accounts shall be credited with the investment appreciation or
depreciation specified in Section 5.4.
3.Valuation of Accounts
Each Participant's Account as of each business date shall consist of the balance
of the Participant's Account as of the immediately preceding business date, plus
the Participant’s Elective Deferred Compensation and Employer Matching
Contributions credited since the last business date plus or minus the
appropriate Investment Credit, and minus the amount of any withdrawals or
distributions made since the last business date.
4.Participant Selection of Investment Indices
Each Participant shall specify, in the manner prescribed by the Employer, the
allocation of his Account among investment indices available under the Plan. The
Participant's selection of an investment index will have no bearing on the
actual investment or segregation of Employer assets, but will be used as the
basis for making adjustments to the Participant's Accounts as described in
Section 5.3. A Participant can change his investment index or indices at such
time, and in such manner, as determined by the Employer. The Employer may change
the investment indices available to Participants at any time in its absolute
discretion. If a Participant does not select any investment index, his Account
will be allocated to a default investment index selected by the Employer from
time to time.




--------------------------------------------------------------------------------




ARTICLE VI - DISTRIBUTION OF BENEFITS
1.When Benefits Become Payable
The Participant (or his Beneficiary in the case of the Participant's death)
shall be entitled to receive distributions from the Plan after the earliest of
the following events: (a) upon the death of the Participant; (b) upon the
Participant becoming Disabled; and (c) upon the Participant's Separation from
Service.
2.In-Service Distribution
A Participant who has made an In-Service Distribution Election shall receive a
distribution from his In-Service sub-account within 45 days following January 15
of the payout year specified in his In-Service Distribution Election and in the
amount specified in the In-Service Distribution Election if he remains employed
through such date.
3.Unforeseeable Emergency
A Participant who experiences an Unforeseeable Emergency may submit a written
request to the Plan Administrator to receive payment of all or any portion of
his vested Account. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator may, in its sole discretion,
make distributions from the Participant's Account prior to the time specified
for payment of benefits under the Plan. The amount of such distribution shall be
limited to the amount reasonably necessary to meet the Participant's
requirements during the Unforeseeable Emergency, which may include amounts
necessary to pay any federal or state income taxes reasonably anticipated to
result from such distribution. Such distribution shall be paid in a lump sum
within the 90-day period following the date the payment is approved by the Plan
Administrator.
4.Form of Benefit Payment
(a)Payment of a Participant's Pre-2016 Account shall commence on the first day
following the sixth full month following a triggering event described in Section
6.1. The Employer will pay one fifth (1/5) of the value of the Participant’s
Account balance as of that date. One year later the Employer will pay one fourth
(1/4) of the remaining balance, followed by one third (1/3), etc., until a final
payment of the remaining balance is paid in the fifth annual installment.
(b)Payment of each sub-account in a Participant's Post-2015 Account shall be
made in the form selected by the Participant in his Participation Agreement from
among the following alternatives:
(i)Lump-sum payment; or
(ii)Substantially equal annual installments of the sub-account amortized over a
period not to exceed ten years.
Notwithstanding the foregoing, in the case of a Participant who becomes entitled
to receive his Account on account of Disability, his Post-2015 Account shall be
paid in a lump sum, which will be paid on or after the first 15th of the month
following determination of Disability.
(c)Benefits from the Participant's Post-2015 Account shall commence upon the
later of January 1 or six months and a day after the Participant's Separation
from Service. Benefits from the Participant's Post-2015 Account shall commence
six months and a day after the Participant's death.
(d)If benefits are being paid in annual installments, subsequent distributions
will occur on the anniversary date of the initial installment payment, or if
such anniversary date falls on a weekend or holiday, then on the next business
day.




--------------------------------------------------------------------------------




5.Small Account(s)
Notwithstanding Section 6.4, if a Participant's total Account balance upon his
Separation from Service is less than the dollar limit imposed on 401(k)
contributions under Section 402(g) of the Code, the Employer shall pay the
Participant in a lump sum the Participant’s entire remaining Account balance on
the 15th day of the seventh month following his Separation from Service.
6.Withholding; Payroll Taxes
The Employer or the trustee of any trust established pursuant to Section 10.7
shall withhold from payments made hereunder any taxes required to be withheld
from such payments under federal or state law.
ARTICLE VII - BENEFICIARY DESIGNATION
1.Beneficiary Designation
Each Participant shall have the right, at any time, to designate one or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant's death prior
to complete distribution of the Participant's Account. Each Beneficiary
designation shall be in a written form prescribed by the Plan Administrator and
shall be effective only when filed with the Plan Administrator during the
Participant’s lifetime.
2.Changing Beneficiary
Any Beneficiary designation may be changed by a Participant without the consent
of the previously named Beneficiary by the filing of a new designation with the
Plan Administrator. The filing of a new designation shall cancel all
designations previously filed.
3.No Beneficiary Designation
In the absence of an effective Beneficiary designation, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be the person in the first of the following classes in which
there is a survivor:
(a)the surviving spouse;
(b)the Participant's children in equal amounts, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;
(c)the Participant's estate.
4.Effect of Payment
The payment to the deemed Beneficiary shall completely discharge the Employer's
obligations under this Plan.
ARTICLE VIII - claims procedure
1.Filing of a Claim for Benefits
If a Participant or Beneficiary (the “Claimant”) believes that he is entitled to
benefits under the Plan which are not being paid to him or which are not being
accrued for his benefit, he shall file a written claim therefore with the Plan
Administrator.
2.Notification to Claimant of Decision
Within 90 days after receipt of a claim by the Plan Administrator (or within 180
days if special circumstances require an extension of time), the Plan
Administrator shall notify the Claimant in writing of the decision with regard
to the claim.




--------------------------------------------------------------------------------




3.Extension of Time
In the event of such special circumstances requiring an extension of time, there
shall be furnished to the Claimant (prior to expiration of the initial 90-day
period) written notice of the extension, which notice shall set forth the
special circumstances and the date by which the decision shall be furnished. If
such claim shall be wholly or partially denied, notice thereof shall be in
writing and worded in a manner calculated to be understood by the Claimant, and
shall set forth: (i) the specific reason or reasons for the denial; (ii)
specific reference to pertinent provisions of the Plan on which the denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the procedure for review of
the denial and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under ERISA following
an adverse benefit determination on review. Notwithstanding the foregoing, if
the claim relates to a disability determination, the Plan Administrator shall
notify the Claimant of the decision within 45 days (which may be extended for an
additional 30 days if required by special circumstances).
4.Procedure for Appeal
Within 60 days following receipt by the Claimant of notice denying his claim, in
whole or in part, or, if such notice shall not be given, within 60 days
following the latest date on which such notice could have been timely given, the
Claimant may appeal denial of the claim by filing a written application for
review with the Plan Administrator. Following such request for review, the Plan
Administrator shall fully and fairly review the decision denying the claim.
Prior to the decision of the Plan Administrator, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
5.Decision on Appeal
The decision on appeal of a claim denied in whole or in part by the Plan
Administrator shall be made in the following manner:
(a)Within 60 days following receipt by the Plan Administrator of the request for
appeal (or within 120 days if special circumstances require an extension of
time), the Plan Administrator shall notify the Claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension.
Notwithstanding the foregoing, if the claim relates to a disability
determination, the Plan Administrator shall notify the Claimant of the decision
within 45 days (which may be extended for an additional 45 days if required by
special circumstances).
(b)With respect to a claim that is denied in whole or in part, the decision on
review shall set forth specific reasons for the decision, and shall be written
in a manner calculated to be understood by the Claimant. The decision of the
Plan Administrator shall be final and conclusive.
6.Action by Authorized Representative of Claimant
All actions set forth in this Section VIII to be taken by the Claimant may
likewise be taken by a representative of the Claimant duly authorized by him to
act in his behalf on such matters. The Plan Administrator may require such
evidence as either may reasonably deem necessary or advisable of the authority
to act of any such representative.
ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN
The Plan may be amended or terminated when in the sole discretion of the
Employer such amendment or termination is advisable. The Plan can be amended
retroactively at any time, except that it cannot be amended so that it
materially adversely affects the rights of a participant as to amounts deferred
or




--------------------------------------------------------------------------------




matched prior to such amendment. Any amendment or termination shall be made by a
written instrument signed by the Employer and consented to by the Board. Any
distribution made on account of the termination of the Plan shall be made in
accordance with Section 409A of the Code and the regulations promulgated
thereunder. Participants shall become fully vested in their Accounts upon a
termination of the Plan.
ARTICLE X - MISCELLANEOUS PROVISIONS
1.Information to be Furnished
Participants shall provide the Employer with such information and evidence, and
shall sign such documents, as may reasonably be requested from time to time for
the purpose of administration of the plan.
2.Spendthrift Clause
No Participant or Beneficiary shall have the right to transfer, assign,
alienate, anticipate, pledge or encumber any part of the benefits provided by
this Plan, nor shall such benefits be subject to seizure by legal process by any
creditor of such Participant or Beneficiary. Any attempt to effect such a
diversion or seizure shall be deemed null and void for all purposes hereunder to
the extent permitted by ERISA and the Code.
3.Plan not Employment Contract
The Plan shall not be deemed to be a contract between the Employer and any
Participant, or to be consideration or an inducement for the employment of any
Participant. No Participant in the Plan shall acquire any right to be retained
in the employment by virtue of the Plan, nor upon his dismissal or upon his
voluntary termination of employment shall he have any right or interest in the
Plan other than as specifically provided herein.
4.Governing Law
This Plan shall be construed, administered and enforced according to the laws of
Tennessee.
5.Construction
A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.
6.Construction Consistent with Section 409A of the Code
The provisions of this Plan are intended to be construed and applied in a manner
consistent with compliance with section 409A of the Code, where applicable, and
shall be construed and applied consistent with such intent. However, the
Employer shall bear no responsibility for any determination by any other person
or persons that the arrangement or the administration thereof is subject to the
tax provisions of section 409A of the Code.
7.Trust Fund
The Employer shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, the Employer may establish one or more trusts, with
such trustees as the Employer may approve, for the purpose of providing for the
payment of such benefits. Such trust or trusts may be irrevocable, but the
assets thereof shall be subject to the claims of the Employer’s creditors. To
the extent any benefits provided under the Plan are actually paid from any such
trust, the Employer shall have no further obligation with respect thereto, but
to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by, the Employer.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer has caused this plan to be executed in its name
and behalf on the 15th day of December, 2015, by the person named below, to be
effective as of January 1, 2016.




MID-AMERICA APARTMENT COMMUNITIES, INC.


By: /s/Melanie Carpenter


Melanie Carpenter
SVP, Director of Human Resources
Mid-America Apartment Communities, Inc.








